DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 04/22/2021 in response to the Non-Final Rejection mailed on 03/26/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1, 3-9, 13-14, and 16-17 are pending.
4.	Applicant’s remarks filed on 04/22/2021 in response to the Non-Final Rejection mailed on 03/26/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(a)
5.	The new matter rejection of claim 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s clarifying remarks that the support for the claim limitation is inherent in the dimensions of the well and expressly shown in Figure 2D.
Claim Rejections - 35 USC § 112(b)
6.	The rejection of claim 17 under under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s clarifying remarks that one of skill in the art would recognize and understand that the well can only hold an amount of buffer based on the volume of the well.
Claim Rejections - 35 USC § 103
7.	The rejection of claims 1, 3, 6-9, 13-14, 16, and 17 under 35 U.S.C. 103 as being unpatentable over Houde et al. (J. Am. Soc. Mass Spectrom., 2016; cited on IDS filed on 06/27/2019), Arora et al. (MAbs, 2015; cited on PTO-892 mailed 04/29/2020), Geoghegan et al. (MAbs, 2016; cited on IDS filed on 10/24/2019), and Pierce 96-Well Microdialysis Plate (ThermoScientific, 2011; cited on PTO-892 mailed 10/13/2020), hereinafter Pierce is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to  the claims.
8.	As amended, claims 1, 3, 6-9, 13-14, 16, and 17 are drawn to a method for modifying the viscosity of a protein, comprising:  a) identifying regions in the protein that contribute to the viscosity of the protein by i)  microdialysing samples of the protein in a microdialysis cartridges, wherein each sample is in a different well of a deep well plate comprising a buffer comprising deuterium for at least two different time periods, wherein each sample has a protein concentration of 10 mg/mL to 200 mg/mL and is in a separate microdialysis cartridge in a separate well of the deep well plate; subsequently quenching the microdialysis of the samples; analyzing the quenched samples in a hydrogen/deuterium exchange mass spectrometry system to determine regions of the protein in the sample that have reduced levels of deuterium relative to other regions of the protein, wherein regions of the protein that have reduced levels of deuterium contribute to the viscosity of the protein; and substituting one or more amino acids in the regions of the protein that have reduced levels of deuterium to reduce the viscosity of the protein.

	With respect to claim 3, Houde et al. teach the method wherein the microdialysis step are in a buffer having a pD of 5.6 [see p. 670-671].
	With respect to claim 6, Houde et al. teach the method wherein the microdialysis is performed at 2 to 6oC [see p. 670-671].
	With respect to claim 7, Houde et al. teach the method wherein the samples were incubated for a time period for 4 hours to 24 hours [see p. 670-671].
	With respect to claim 9, Houde et al. teach the method further comprising digesting the protein into peptides before mass spectrometry analysis [see p. 670-671].
	With respect to claim 13, Houde et al. teach the method wherein the protein is a recombinant monoclonal antibody [see p. 670-671].
	With respect to claim 14, Houde et al. teach the method wherein the protein drug is a concentrated monoclonal antibody [see p. 670-671].
	However, Houde et al. does not explicitly teach the method of claim 1 of determining the regions of the protein in the sample that have reduced levels of deuterium relative to other regions of the protein, wherein regions of the protein that have reduced levels of deuterium contribute to the viscosity of the protein, microdialysis in a deep well plate and substituting one or more amino acids in the regions of the protein that have reduced levels of deuterium to oC for 1 to 5 minutes; the method of claim 12, wherein the one or more regions identified as contributing to the viscosity of the protein drug are modified to reduce the viscosity of the protein drug; and the method of claim 16, wherein the region containing less deuterium comprises complementary determining regions.
	Arora et al. teach methods to better characterize the concentration dependent reversible self-associate of monoclonal antibodies directly via HDX-MS to directly monitor differences in local flexibility of the antibody due to RSA at different protein concentrations in deuterated buffers to determine specific sequences within the antibody that contribute the RSA by exhibiting decreased hydrogen exchange and subsequently contribute to the viscosity of the solution [see Abstract; p. 527, column 2; figure 5].  Arora et al. teach deuterium reconstitution methods of lyophilized monoclonal antibodies and quenching at the concentrated samples at 1oC [see p. 536, column 2].  Arora et al. determined two specific sequences covering the CDRs of the antibody that showed decreased hydrogen exchange, which defined the major protein-protein interfaces [see Abstract; Figure 6]
	Geoghegan et al. build upon the methods of Arora et al. by taking the data of the HDX-MS analysis to identify residues responsible for the RSA and rationally engineer variants of the monoclonal antibody with improved solution properties such as reduced RSA and viscosity [see Abstract; p. 942].  Geoghegan et al. teach that these methods overcome the problems in manufacturing and delivery challenges associated with high viscosity solutions of monoclonal antibodies [see p. 941, columns 1-2].

	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Houde et al., Arora et al., Geoghegan et al., and Pierce in a method for HDX to identify and modify monoclonal antibodies to reduce viscosity of the protein because Houde et al. teach a microdialysis method for HDX-MS studies of monoclonal antibodies that takes advantage of passive dialysis rather than the classic dilution workflow to permit analysis of high concentration samples.  Arora et al. teach that HDX-MS studies of monoclonal antibodies can identify regions within the protein that contribute to RSA and viscosity and Geoghegan et al. builds upon those studies of Arora et al. to take those identified regions to engineer variants of the monoclonal antibodies that reduce viscosity and overcome the manufacturing and delivery challenges associated with concentrated monoclonal antibodies.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Houde et al., Arora et al., Geoghegan et al., and Pierce because Houde et al., Arora et al. and Geoghegan et al. all acknowledge the need for better methods for analyzing concentrated monoclonal antibodies to understand protein conformation dynamics, RSA, and viscosity to improved manufacturing and pharmaceutical applications of these compounds.  One of ordinary skill in the art would desire to use the microdialysis plate of Pierce in order to analyze multiple samples simultaneously in a rapid an prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Furthermore, it would be obvious for one of ordinary skill in the art to optimize the time and temperature for the samples in order to maximize the efficiency of the analysis.  MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
10.	The rejection of claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Houde et al. (J. Am. Soc. Mass Spectrom., 2016; cited on IDS filed on 06/27/2019), Arora et al. (MAbs, 2015; cited on PTO-892 mailed 04/29/2020), Geoghegan et al. (MAbs, 2016; cited on IDS filed on 10/24/2019), and Pierce 96-Well Microdialysis Plate (ThermoScientific, 2011; cited on PTO-892 mailed 10/13/2020), hereinafter Pierce as applied to claims 1, 3, 6-9, 13-14, 16, and 17 above, and further in view of Chen et al. (Pharmaceutical Research, 2003; cited on PTO-892 mailed 04/29/2020) is maintained for the reasons of record and the reasons set forth below.
11.	The relevant teachings of Houde et al., Arora et al., Geoghegan et al., and Pierce as applied to claims 1, 3, 6-9, 13-14, 16, and 17 are set forth above.
	However, the combination of Houde et al., Arora et al., Geoghegan et al., and Pierce do not teach the method of claim 4, wherein the samples of protein in the microdialysing step are 
	Chen et al. teach a method for determining the effect of histidine on the stability and physical properties of human anti-IL8 monoclonal antibody [see Abstract].  Chen et al. further teach that increasing the histidine concentration at pH 6.0 in the bulk solution inhibited the increased of high molecule weight species aggregates and reduced viscosity of the antibody solution, which is desirable for the manufacture of the dosage form [see Abstract; p. 1955 and 1958].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Houde et al., Arora et al., Geoghegan et al., Pierce, and Chen et al. according to the teachings of Chen et al. to use a histidine buffer because Houde et al., Arora et al., Geoghegan et al., and Pierce teach methods for modifying monoclonal antibodies for reducing protein viscosity of concentrated samples.  Chen et al. teach that increasing concentration of histidine at pH 6.0 reduces the viscosity of the antibody solution.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Houde et al., Arora et al., Geoghegan et al., Pierce and Chen et al. because Chen et al. acknowledges that histidine helps to reduce the viscosity of the antibody solution.  Furthermore, one of ordinary skill in the art would desire to optimize the concentration of histidine depending on the antibody in order to maximize viscosity reduction while stabilizing long term storage stability of the antibody as taught by Chen et al.  Therefore, the above prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
12.	Beginning on p. 5 of applicant’s remarks, applicants in summary contend that Houde teach using a single microdialysis cartridge in a 2-4 L beaker in 1L of dilution buffer containing deuterium or a 1L beaker using 0.5 L of dilution buffer containing deuterium.  Applicants conclude that one of ordinary skill in the art would not be motivated to modify Houde because Houde teach that optimal conditions for the microdialysis requires a 1L beaker with 0.5 L of deuterium buffer and would not look to Pierce that is loaded with much less buffer than Houde.  Applicants further contend that the dialysis of Houde is different from the microdialysis of Pierce and would change the principle operation of the prior art invention.
These arguments are found to be not persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As stated above, one of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Houde et al., Arora et al., Geoghegan et al., and Pierce because Houde et al., Arora et al. and Geoghegan et al. all acknowledge the need for better methods for analyzing concentrated monoclonal antibodies to understand protein conformation dynamics, RSA, and viscosity to improved manufacturing and 
After Final Consideration Program 2.0
13.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
14.	Status of the claims:
	Claims 1, 3-9, 13-14, and 16-17 are pending.
	Claims 1, 3-9, 13-14, and 16-17 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL J HOLLAND/Primary Examiner, Art Unit 1656